Exhibit 10.10


[Letterhead of The Coca-Cola Company]
COCA-COLA PLAZA
ATLANTA, GEORGIA
 
 
 
JAMES R. QUINCEY
 
  ADDRESS REPLY TO:
PRESIDENT & CHIEF OPERATING OFFICER
 
  P.O. BOX 1734
THE COCA-COLA COMPANY
 
  ATLANTA, GA 30301
 
 
  __________
 
 
+-404-676-9980
 
 
FAX: +1-404-598-9980



March 22, 2017


Ms. Beatriz R. Perez
Atlanta, Georgia




Dear Bea,


We are delighted to confirm your new position as Vice President, Chief Public
Affairs, Communications and Sustainability Officer, Job Grade 19, with an
effective date of May 1, 2017. You will report to me. The information contained
in this letter provides details of your new position.


•
Your principal place of assignment will be Atlanta, Georgia.



•
Your annual base salary for your new position will be $465,000.



•
You will continue to be eligible to participate in the annual Performance
Incentive Plan. The target annual incentive for a Job Grade 19 is 75% of annual
base salary. The actual amount of an incentive award may vary and is based on
individual performance and the financial performance of the Company. Awards are
made at the discretion of the Compensation Committee of the Board of Directors
based upon recommendations by Senior Management.  The plan may be modified from
time to time.



•
You will continue to be eligible to participate in The Coca-Cola Company’s
Long-Term Incentive program. Awards are made at the discretion of the
Compensation Committee of the Board of Directors based upon recommendations by
Senior Management. You will be eligible to receive long-term incentive awards
within guidelines for the job grade assigned to your position and based upon
your personal performance, Company performance, and leadership potential to add
value to the Company in the future. As a discretionary program, the award
timing, frequency, size and mix of award vehicles are variable.



•
You are expected to continue to maintain share ownership pursuant to the
Company’s share ownership guidelines at a level equal to two times your base
salary. You will be asked to provide information in December each year on your
progress toward your ownership goal, and that information will be reviewed with
the Compensation Committee of the Board of Directors the following February.



•
You will continue to be eligible for the Company’s Financial Planning program
which provides reimbursement of certain financial planning services, up to
$7,500 at Job Grade 19 annually, subject to taxes and withholding.








--------------------------------------------------------------------------------




•
You will continue to be eligible for the Emory Executive Health benefit which
includes a comprehensive physical exam and one-on-one medical and lifestyle
management consultation.



•
This letter is provided as information and does not constitute an employment
contract.



Bea, I feel certain that you will continue to find challenge, satisfaction and
opportunity in this role and as we continue our journey during this important
time.




Sincerely,




/s/ James R. Quincey
James R. Quincey


c:    Executive Compensation
GBS Executive Services


I, Beatriz R. Perez, accept this offer:






Signature:     Beatriz R. Perez            






Date:         March 22, 2017            





